Citation Nr: 1015508	
Decision Date: 04/28/10    Archive Date: 05/06/10

DOCKET NO.  08-11 388	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether new and material evidence has been received to reopen 
the claim of entitlement to service connection for bilateral 
hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Timothy S. Hoseth, Associate Counsel






INTRODUCTION

The Veteran served on active duty from July 1962 to July 
1963.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2007 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  

In April 2008, VA received the Veteran's request for a Board 
hearing; however, the Veteran's clarified, via a letter 
received by VA in September 2009, that there was only a 
remote possibility that he would be able to attend a Board 
hearing, and instead waived his hearing request to his 
representative.  Subsequently, the Veteran's representative 
submitted a brief in support of his claim in April 2010.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran is seeking to reopen his claim for entitlement to 
service connection for bilateral hearing loss.

Generally, an unappealed RO denial is final under 38 U.S.C.A. 
§ 7105(c), and the claim may only be reopened through the 
receipt of "new and material" evidence.  If new and 
material evidence is presented or secured with respect to a 
claim that has been disallowed, VA must reopen the claim and 
review its former disposition.  38 U.S.C.A. § 5108.  See 
Hodge v. West, 155 F.3d 1356, 1362 (Fed. Cir. 1998).

The Veteran's request to reopen his claim was received in 
September 2007, and the regulation applicable to his appeal 
defines new and material evidence as existing evidence that 
by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  38 C.F.R. § 3.156(a).  New and 
material evidence can be neither cumulative nor redundant of 
the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  Id.

The Board must consider the question of whether new and 
material evidence has been received because it goes to the 
Board's jurisdiction to reach the underlying claim and 
adjudicate the claim de novo.  See Barnett v. Brown, 83 F.3d 
1380 (Fed. Cir. 1996).  If the Board finds that no such 
evidence has been offered, that is where the analysis must 
end, and what the RO may have determined in that regard is 
irrelevant.  Further analysis, beyond consideration of 
whether the evidence received is new and material, is neither 
required nor permitted.  Id. at 1384.  See also Jackson v. 
Principi, 265 F.3d 1366 (Fed. Cir. 2001).

The Board notes that VA will assist claimants attempting to 
reopen their claims in limited circumstances; specifically, 
VA will give the assistance described in 38 C.F.R. § 
3.159(c)(1)-(3).  See Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, 345 F.3d 1334, 1353 (Fed. Cir. 
2003); see also 66 Fed. Reg. 45620, 45628 (Aug. 29, 2001).  
In addition, VA may provide assistance to a claimant in order 
to substantiate a claim as VA considers appropriate.  See 
38 U.S.C.A. § 5103A(g).

Regrettably, the record as it stands is currently inadequate 
for the purpose of rendering a fully informed decision.  
Where the record before the Board is inadequate to render a 
fully informed decision, a remand to the AMC/RO is required 
in order to fulfill its statutory duty to assist the Veteran 
to develop the facts pertinent to the claim.  Littke v. 
Derwinski, 1 Vet. App. 90, 92-93 (1990).  The Board finds 
that additional development is necessary prior to final 
appellate review. 

Although requests for service treatment records have been 
made to the National Personnel Records Center, the Board 
notes that not all service treatment records are associated 
with the claims file.  Specifically, the Board notes that the 
Veteran was treated at the U.S. Naval Supply Depot in 
Seattle, Washington and subsequently transferred and 
hospitalized (on the same day) at the U.S. Naval Hospital in 
Bremerton, Washington for approximately one month, during 
April 1963 to May 1963, for partial deafness and tonsillitis.  
The Board observes that all treatment records are not 
associated with the claims file.  In addition, it appears 
that the Veteran went before a Physical Evaluation Board in 
June 1963; however, documentation regarding the Physical 
Evaluation Board's finding is not associated with the claims 
file.  In this regard, the Physical Review Council's June 
1963 determination concurred with part of the Physical 
Evaluation Board's recommended findings, while specifically 
disagreeing with three of their findings.  Thus, it appears 
that the Veteran received relevant medical treatment (as well 
as medical determinations) during service, that the 
associated medical records are not in the claims file, and 
that the medical records are pertinent to his claim.  Further 
efforts should be undertaken to ensure that all such records 
have been obtained.  As such, the AMC/RO should request and 
obtain any missing service treatment and Physical Evaluation 
Board records.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 
3.159(c); Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell 
v. Derwinski, 2 Vet. App. 611, 612-13 (1992).

Additionally, in order to more fully address the Veteran's 
contentions, the Board believes it appropriate to request the 
Veteran's service personnel records.  In this regard, the 
Board notes that the Veteran filed a DD Form 149 (Application 
for Correction of Military or Naval Record) with the 
Department of the Navy, Board for Correction of Naval Records 
in 1976.  The Board notes that the Veteran requested that he 
be placed under the Retired Disability List, since he claimed 
that his physical disability was due to his service.  There 
is no indication that the RO made any attempts to determine 
whether the Veteran's service personnel records were changed 
due to the submittal of the Veteran's DD Form 149.  In light 
of the above, the Board believes it appropriate to request 
the Veteran's service personnel records in order to afford 
the Veteran every consideration with his appeal.

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should take appropriate 
action to obtain all of the Veteran's 
service treatment records that are not 
currently incorporated into the claims 
file.  The Board is particularly 
interested in service treatment records 
from the U.S. Naval Supply Depot in 
Seattle, Washington from April 1963, and 
the U.S. Naval Hospital in Bremerton, 
Washington from April 1963 to May 1963, as 
well as the Physical Evaluation Board's 
findings from June 1963.  If additional 
records are not available, or the search 
for any such records otherwise yields 
negative results, that fact should be 
clearly documented in the claims file.

2.  The AMC/RO should take appropriate 
action to obtain the Veteran's service 
personnel records.  The Board is 
particularly interested in records 
pertaining to the Veteran's filed DD Form 
149 (Application for Correction of 
Military or Naval Record), which was 
submitted by the Veteran in 1976.

3.  After completion of the above and any 
further development deemed necessary by 
the AMC/RO, the issue on appeal should be 
readjudicated.  If the determination 
sought is not granted, the Veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for further 
appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 



action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
M.G. MAZZUCCHELLI
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

